Citation Nr: 1805321	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-35 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for hearing loss, to include whether a reduction from 10 percent to 0 percent, effective November 1, 2015 was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The August 2015 rating decision reduced the rating assigned for hearing loss from 10 percent to 0 percent, effective November 1, 2015.  In the August 2015 notice of disagreement, the Veteran  disagreed with the reduction to a non-compensable (0 percent) rating.  The issue on appeal has been changed to include the propriety of the rating reduction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in January 2016.  In a November 2017 brief, the Veteran's representative asserted that his hearing has worsened since the last examination.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was last examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating for hearing loss.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.").


In the rating decision on appeal, the RO reduced the rating for hearing loss from 10 to 0 percent.  The Veteran disagreed with the reduction to 0 percent.  The statement of the case issued in September 2015 did not address the rating reduction.  Following the development requested below, the RO should issue a supplemental statement of the case including a full discussion with regard to the propriety of the reduction for bilateral hearing loss.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination.  The examiner must review the electronic claims file, and the review of the file should be notated in the examination report.  All indicated tests and studies should be performed, including audiometric testing and speech recognition testing, and all clinical findings should be set forth in detail.  The VA examiner should comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

2.  Thereafter, readjudicate the claim for increased rating for hearing loss in an SSOC, including the propriety of the reduction of the rating from 10 percent to 0 percent.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




